Citation Nr: 0900855	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  01-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for undiagnosed illness 
manifested by muscle pains and joint pains.



REPRESENTATION

Appellant represented by:	W. J. Wheaton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from July 1991 to 
April 1992.  He is a Persian Gulf War veteran.  

This appeal comes from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that determined that claims of 
entitlement to service connection for multiple undiagnosed 
illnesses were not well-grounded.  The RO also determined 
that a claim for service connection for residuals of a back 
injury was not well-grounded and denied service connection 
for urinary tract infection and insomnia.  The veteran 
appealed these issues to the Board of Veterans' Appeals 
(Board).

In October 2000, the Board noted a timely notice of 
disagreement (NOD) and assumed jurisdiction over service 
connection for undiagnosed illnesses manifested by muscle and 
joint pains, among others. 

In March 2006, the Board granted service connection for 
multiple undiagnosed illnesses, remanded the issues of 
service connection for muscle and joint pains due to 
undiagnosed illness and service connection for dysthymia, 
major depression, or other nervous disorder, for development.  
The Board also remanded the issues of service connection for 
residuals of a back injury, for insomnia, and for urinary 
tract infection for issuance of a statement of the case (SOC) 
in accordance with 38 C.F.R. § 19.26; Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999).

Since the March 2006 Board Remand, the Manchester RO granted 
service connection for major depression.  This satisfies the 
appeal for service connection for a nervous disorder, to 
include dysthymia and major depression.  

The veteran's claims folder has been transferred the RO in 
Providence, Rhode Island.  In October 2008, the Providence RO 
issued an SOC addressing service connection for residuals of 
a back injury, for insomnia, and for urinary tract infection.  
The SOC cover letter notified the veteran that to perfect the 
appeal, he must submit a VA Form 9, Substantive Appeal, 
within 60 days of the date of the cover letter, October 31, 
2008.  60 days has elapsed and no substantive appeal has been 
received.  The Board therefore lacks jurisdiction to consider 
service connection for residuals of a back injury, for 
insomnia, and for urinary tract infection. 


FINDINGS OF FACT

1.  The veteran is a Persian Gulf War veteran.

2.  There is competent medical evidence of chronic pain in 
the hips, thighs, knees, lower legs or calves, and ankles.  

3.  These pains have existed for more than six months, are 10 
percent disabling or more, and are not attributed to a known 
diagnosis.


CONCLUSION OF LAW

The criteria for presumptive service connection for an 
undiagnosed illness manifested by chronic pain in the hips, 
thighs, knees, lower legs or calves, and ankles, have been 
met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed. 


Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2008).

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has undiagnosed illnesses manifested by various neurologic 
and other signs and symptoms such as muscle and joint pains.  
The medical evidence reflects that neither muscle nor joint 
pain has been attributed to a known diagnosis.  Under the 
circumstances, the provisions of 38 C.F.R. § 3.317 will be 
applied.  

Pain in Joints and Muscles

The first question is whether pains in the joints and muscles 
are disabilities within the meaning of 38 C.F.R. § 3.317.  
The list supplied at 38 C.F.R. § 3.317(b) mentions joint and 
muscle pains, thus, joint and muscle pains may be recognized 
as symptoms of undiagnosed illness.

A September 1993 Soldiers Home in Massachusetts report notes 
joint pains, but no relevant diagnosis was offered. A January 
1996 VA medical certificate mentions muscle spasm.  Various 
VA and other medical records reflect complaints of joint and 
muscle pains since then.  No diagnosis has been offered.  

According to a January 2000 VA neurological compensation 
examination report, upon examination of the veteran and a 
review of the medical history, the veteran's undiagnosed 
illnesses included joint pain.

A February 2000 VA Gulf War Guidelines compensation 
examination report does not mention joint or muscle pains, 
but a March 2001 VA clinical record notes multiple somatic 
complaints.  

An April 2001 VA neurology clinic report notes that the 
veteran complained of malaise and other symptoms.  The 
Associate Chief of the Neurology Service stated, "I reviewed 
his symptoms and the history on the visit March 22." "He has 
no fixed neurologic signs." "It is my medical opinion that 
[the veteran] suffers from symptoms of the Gulf War 
syndrome."

According to an April 2005 VA general medical compensation 
examination report, the complaints included the knees and 
shins.  The relevant impression was undiagnosed medical 
illness.  In December 2005, the veteran testified before the 
undersigned that joint and muscle pains began while in 
Persian Gulf War.

An April 2006 VA orthopedic examination report reflects 
constant generalized pain throughout both lower extremities, 
including the hips, thighs, knees, lower legs, and ankles.  
He had no problem with the upper extremities.  The examiner 
elicited full range of motion of all joints tested.  No 
diagnosis was offered.  A December 2006 VA orthopedic 
compensation examination report reflects that no diagnosis 
was offered.  Moreover, the examiner felt it unlikely that 
these chronic pains were related to active service, but 
offered no other etiology.  

From the above, it is clear that joint pains and muscle pains 
were reported over the course of years and have not been 
attributed to a known diagnosis, even after specialized 
medical examination.  No evidence tends to show that the 
veteran does not have joint and muscle pains. The Board finds 
unequivocal evidence of a chronic condition manifested by 
pains in both hips, knees, and ankles, and by pains of the 
thigh and calf muscles.  The pains have existed for more than 
six months and are not attributed to a known diagnosis.

The VA Schedule for Rating Disabilities (Rating Schedule) 
contains a diagnostic code for widespread musculoskeletal 
pain and tender points, also called fibromyagia.  Under 
Diagnostic Code 5025 (fibromyalgia), these bilateral hip, 
knee, and ankle pains, and bilateral thigh and calf muscle 
pains warrant a 40 percent rating, where constant.  
Considering these provisions, the veteran's bilateral hip, 
knee, and ankle pains, and bilateral thigh and calf muscle 
pains have been shown to be manifested to a degree of at 
least 10 percent within applicable time limits.  Evidence of 
a supervening condition, willful misconduct or evidence 
tending to show that these conditions were not incurred 
during active military service in Southwest Asia has not been 
presented.  The veteran has repeatedly asserted his bilateral 
hip, knee, and ankle pains, and bilateral thigh and calf 
muscle pains to medical examiners who have not voiced any 
disagreement with his assessment.  The Board finds that there 
has been independent verification of bilateral hip, knee, and 
ankle pains, and bilateral thigh and calf muscle pains.

Although the December 2006 VA joints examiner found no nexus 
between the veteran's symptoms and active military service, 
the Court has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for bilateral hip, knee, and ankle pains, and 
bilateral thigh and calf muscle pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic bilateral hip, knee, and ankle pains, 
and bilateral thigh and calf muscle pains. 


ORDER

Service connection for undiagnosed illness manifested by 
bilateral hip joint, knee joint, and ankle joint pains is 
granted. 

Service connection for undiagnosed illness manifested by 
bilateral thigh and calf muscle pains is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


